Citation Nr: 0703256	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left knee 
disability.  

2.  Entitlement to service connection for a left and right 
hip disability on a direct basis and as secondary to the 
service-connected lumbosacral degenerative disease and the 
service-connected right knee medial meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 1986 to November 
1988.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a left knee disability, and denied entitlement 
to service connection for left and right hip disabilities on 
a direct basis and as secondary to the service-connected 
lumbosacral degenerative disease and the service-connected 
right knee medial meniscus tear.     

In January 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006). 

The issue of entitlement to service connection for a left and 
right hip disability to include as secondary to the service-
connected lumbosacral degenerative disease and the service-
connected right knee medial meniscus tear is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
in an August 2001 rating action.

2.  Evidence received since the August 2001 rating decision, 
while new, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a left knee disability when this evidence is 
considered by itself or in connection with the evidence 
previously assembled.       

CONCLUSION OF LAW

Evidence added to the record since the August 2001 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for a left knee disability 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claim to reopen before the Board was received at the RO 
in May 2003.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

Regarding the application to reopen the claim for service 
connection for a left knee disability, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  The RO provided VCAA notice letters to the veteran 
in July 2003 and December 2003, prior to the initial 
adjudication of the claim in March 2004.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim to reopen and a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
and a claim to reopen.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, as the Board concludes 
below that the claim for service connection for a left knee 
disability is not reopened, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  The RO made attempts to obtain all VA 
treatment records identified by the veteran.  VA treatment 
records from VA medical facilities in Texas dated from 
February 2003 to July 2005 were obtained.  In July 2003, the 
veteran informed the RO that he did not have any further 
evidence to submit in support of his claim.  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an August 2001 rating decision, the RO denied the claim 
for entitlement to service connection for a left knee 
disability.  The evidence of record at the time of the 
decision consisted of the veteran's service medical records, 
VA treatment records dated from 1989 to August 2000, and VA 
examination reports dated in February 1990, August 1997, 
January 1999, November 2000, and May 2001.  The RO held that 
there was no evidence of any complaints, treatment, or 
diagnosis of a left knee disability in service, and there was 
no evidence that the veteran had a current left knee 
disability related to any service-connected disability or 
linked to service.  Service separation examination dated in 
October 1988 indicates that examination of the lower 
extremities was normal.  The veteran was notified of the 
August 2001 decision in September 2001.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In May 2003, the veteran filed a claim to reopen.  The 
evidence submitted since the August 2001 rating decision 
consists of VA treatment records dated from December 2000 to 
July 2005; an October 2004 occupational therapy record; and 
VA examination reports dated in February 2003, August 2003, 
October 2003, January 2005, March 2005, and July 2005.  

The October 2004 occupational therapy record, VA treatment 
records dated from December 2000 to September 2001, and the 
VA examination reports dated in February 2003, January 2005, 
March 2005, and July 2005, while new, are not material.  This 
medical evidence does not address or mention the veteran's 
left knee, and is not relevant to the claim for service 
connection for a left knee disability.  This evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  

VA treatment records dated from October 2001 to July 2005 
show that the veteran had complaints of left knee pain and 
swelling.  VA treatment records dated in October and November 
2001 indicate that the veteran had complaints of left knee 
pain and he was prescribed a knee brace.  An April 2003 x-ray 
examination report indicates that x-ray examination of the 
knees was negative.  A May 2003 VA treatment record reflects 
a diagnosis of retropatellar pain syndrome of the left knee.  
An August 2003 VA examination report notes that the veteran 
had complaints of pain in the knees.  The examiner indicated 
that the veteran's movements were not consistent with his 
complaints of pain.  Examination of the knees was normal.  
Range of motion was normal.  Neurological examination 
revealed good strength and tone.  The diagnosis was bilateral 
knee pain out of proportion to objective findings and with a 
diagnosis of retropatellar pain syndrome.  VA treatment 
records dated from January 2004 to July 2005 and an October 
2003 VA examination report indicate that the veteran had 
complaints of knee pain.  In June 2005 and July 2005, the 
veteran had complaints of knee swelling and pain.  

This evidence, while new, is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
claim and it does not raise a reasonable possibility of 
substantiating the claim.  The claim was previously denied 
because there was no evidence of disability or symptoms in 
service, and there was no evidence of a relationship or link 
between the left knee disability and a service-connected 
disability or service.  This evidence shows that the veteran 
continues to complain of left knee pain and that 
retropatellar pain syndrome has been diagnosed.  However, 
there remains no competent evidence which relates the left 
knee disability to service or to a service-connected 
disability, and the lack of such a relationship was a 
specific basis on which is claim was previously denied.  In 
this regard, the Board notes that the VA treatment records 
and VA examinations reports do not establish a nexus between 
the left knee disability and service or a service-connected 
disability.  This evidence also does not establish that the 
veteran had a left knee disability in service.  Therefore, 
this evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the August 2001 rating decision is not new and 
material, and the claim is not reopened.


ORDER

New and material evidence has not been received and the claim 
for service connection for a left knee disability is not 
reopened.  The appeal is denied.   


REMAND

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The veteran contends that he has left and right hip 
disabilities that are caused by the service-connected 
lumbosacral degenerative disc disease and the service-
connected right knee medial meniscus tear.  There is 
competent evidence of a current left and right hip 
disability.  A January 2004 VA treatment record reflects a 
diagnosis of sacroiliac joint arthralgia, more painful on the 
left.  There is also a diagnosis of lumbago with 
radiculopathy down both lower extremities and facet joint 
arthralgia, L5-S1, bilateral.  The Board finds that a VA 
medical examination is necessary in order to determine if the 
left and right hip disabilities are medically related to 
service or are caused by the service-connected lumbosacral 
degenerative disc disease and the service-connected right 
knee medial meniscus tear.  A VA medical examination is also 
necessary to determine the left and right hip disabilities 
are aggravated by the service-connected lumbosacral 
degenerative disc disease or the service-connected right knee 
medial meniscus tear.  Secondary service connection is 
granted where a service connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet App 
439 (1995).  See also 38 C.F.R. § 3.310 (in effect prior to 
and from October 10, 2006).  

Review of the record shows that the veteran reported being 
treated for a right hip facture in September 2004 at the 
Parkland Hospital.  See the September 2004 VA treatment 
record and the July 2005 VA examination report.  The RO 
should make an attempt to obtain the veteran's hospital 
records from the Parkland Hospital showing treatment of the 
right hip in September 2004.  The RO should also obtain all 
records of the veteran's treatment for a left or right hip 
disability from the VA Central Texas healthcare system dated 
from July 2005 to the present.  VA has a duty to seek these 
records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
provide the address of the Parkland 
Hospital.  After obtaining the necessary 
releases, the RO/AMC should obtain all 
records of the veteran's treatment for a 
right hip fracture/disability from the 
Parkland Hospital in September 2004.    

2.  The RO/AMC should obtain all records 
of the veteran's treatment for a left or 
right hip disability from the VA Central 
Texas healthcare system dated from July 
2005 to the present.  

3.  The veteran should be afforded an 
examination to determine the etiology and 
date of onset of the right and left hip 
disabilities.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should report all findings, 
diagnoses, and manifestations of the left 
and right hip disabilities.  The examiner 
should render a medical opinion that 
addresses whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's current left and 
right hip disabilities are related to any 
disease or injury in service.  

The examiner should render a medical 
opinion that addresses whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current left and right hip disabilities 
are caused or aggravated by the service-
connected lumbosacral degenerative disc 
disease and/or the service-connected 
right knee medial meniscus tear.  If the 
examiner finds that the left and right 
hip disabilities are aggravated by the 
service-connected lumbosacral 
degenerative disc disease and/or the 
service-connected right knee medial 
meniscus tear, the examiner should 
indicate the degree of disability of the 
left and right hip disabilities before it 
was aggravated and the current degree of 
disability of left and right hip 
disabilities.  The examiner should 
provide a rationale for all conclusions.

4.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


